Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0129666 A1 to Goevert et al., hereinafter, “Goevert” in view of Periodic Motion Detection and Segmentation via Approximate Sequence Alignment to Laptev et al., hereinafter, “Laptev” and US 2020/0172098 A1 to Abrahams.
Claim 21. (New) A system for detecting movement of an object in a scene, the system comprising a processor in communication with memory, the processor being configured to execute instructions stored in memory that cause the processor to: access a first set of images and a second set of images of a scene over time; Goevert [0003] teaches passive methods for three-dimensional scene reconstruction by means of image data are generally based on the determination of spatial correspondences between a number of images of the scene recorded from various directions and distances. This determination of correspondences corresponds to an identification of pixel positions or pixel areas in the images with points or objects or object sections in the scene to be reconstructed.
Goevert [0010] teaches …at least one camera for recording a plurality of images of the scene including the object, recording a first sequence of first images of the scene from a first perspective relative to the scene, and recording a second sequence of second images of the scene from a second perspective relative to the scene… comprise a plurality of first and second images so that a spatial position of the image areas and any movement over time of the image areas are used in order to identify the correspondences.
generate, based on the first set of images, a first temporal pixel image comprising a first set of temporal pixels, wherein each temporal pixel in the first set of temporal pixels comprises a set of pixel values at an associated position from each image of the first set of images; Goevert [0002] teaches the invention relates to a method and a device for three-dimensional reconstruction of a scene, and more particularly to a method and a device for determining spatial correspondences between image areas in a number of images forming at least two image sequences of a scene that are recorded from different observation perspectives.
Goevert [0010] teaches determining a plurality of first image areas within the first images and determining a plurality of second image areas within the second images, identifying a plurality of correspondences between the first and second image areas, and reconstructing the scene based on the correspondences between the first and second image areas, wherein the correspondences are identified by matching a parameterized function to each image area in order to obtain a plurality of first and second function parameters representing the first and second image areas, and by comparing respective first and second function parameters, and wherein the first and second sequences each comprise a plurality of first and second images so that a spatial position of the image areas and any movement over time of the image areas are used in order to identify the correspondences
generate, based on the second set of images, a second temporal pixel image comprising a second set of temporal pixels, wherein each temporal pixel in the second set of temporal pixels comprises a set of pixel values at an associated position from each image of the second set of images; Goevert [0010] teaches determining a plurality of first image areas within the first images and determining a plurality of second image areas within the second images, identifying a plurality of correspondences between the first and second image areas, and reconstructing the scene based on the correspondences between the first and second image areas, wherein the correspondences are identified by matching a parameterized function to each image area in order to obtain a plurality of first and second function parameters representing the first and second image areas, and by comparing respective first and second function parameters, and wherein the first and second sequences each comprise a plurality of first and second images so that a spatial position of the image areas and any movement over time of the image areas are used in order to identify the correspondences.
determine one or more derived values based on values of the temporal pixels in the first temporal pixel image, the second temporal pixel image, or both; Goevert [Abstract] teaches a parameterized function h(u,v,t) is matched to each of the image areas in a space R(uvgt) defined by pixel position (u, v), image value g and time t. The parameters of the parameterized functions are used to form a similarity measure between the image areas.
Goevert [0010] teaches wherein the correspondences are identified by matching a parameterized function to each image area in order to obtain a plurality of first and second function parameters representing the first and second image areas, and by comparing respective first and second function parameters, 
Goevert [0042] teaches a parameterized function h(u,v,t) is adapted to each individual interest pixel and the local environment thereof, preferably on the basis of the original image and/or of the difference image. The interest pixels are in this case represented in a four-dimensional space R(uvgt) that is defined by the pixel position u, v, the image value or gray value g, and the time t. The parameterized function h(u,v,t) is designed in the simplest case as a hyperplane. This parameterized function h(u,v,t) is matched to an interest pixel and the environment thereof by using information relating to the image value or gray value distribution and the temporal behavior thereof. The local environment of the interest pixel covers the environment with reference to the pixel position u, v and the environment with reference to the time t.
determine, based on the first temporal pixel image and the second temporal pixel image, correspondence data indicative of a set of correspondences between image points of the first set of images and image points of the second set of images; Goevert [0024] teaches the matching of the parameterized function h(u,v,t) to each an interest pixel and the local environment thereof is advantageously performed in the space R(uvgt) such that a parameterized function is adapted for each interest pixel, taking account of its environment. The local environment preferably covers a pixel area with pixels that is directly adjacent to the respective interest pixel. This pixel area is preferably of square design, in particular with an odd number of pixels at the boundary edge. The local environment alternatively or in addition covers the temporal environment in the space R(uvgt), which extends over a suitably selected number of images of the image sequence.
Goevert [0043] teaches local pixel environment and/or the temporal environment of the recorded individual images are/is preferably selected in a fashion specific to the application. However, it is also possible to select the pixel environment and/or the temporal environment in an object-specific fashion by means of the object size. 
Goevert [Abstract] teaches a parameterized function h(u,v,t) is matched to each of the image areas in a space R(uvgt) defined by pixel position (u, v), image value g and time t. The parameters of the parameterized functions are used to form a similarity measure between the image areas.
Goevert [0010] teaches…and wherein the first and second sequences each comprise a plurality of first and second images so that a spatial position of the image areas and any movement over time of the image areas are used in order to identify the correspondences.
Goevert fails to explicitly teach based on the one or more derived values and the correspondence data, an indication of whether there is a likelihood of motion in the scene. Laptev, in the field of motion detection in image data, teaches determine, based on the one or more derived values and the correspondence data, an indication of whether there is a likelihood of motion of an object in the scene; Leptev [Abstract] teaches we note that periodic motion detection can be seen as an approximate case of sequence alignment where an image sequence is matched to itself over one or more periods of time… For periodic motion, we match corresponding points across periods and develop n RANSAC procedure to simultaneously estimate the period and the dynamic geometric transformations between periodic views.
Leptev [Introduction] teaches describe our approach to solving the correspondence problem using spatio-temporal interest points in Section 3.
Leptev Figures 3 and 4
Leptev [3. Space-time image features] teaches to estimate the dynamic F(t) and H(t) matrices of Section 2, we can take advantage of time linearity and apply SVD-based methods that are commonly used for estimating static F. H from two views [7]. Unlike the static case, however, estimation of F(t); H(t) requires correspondences of space-time points in two image sequences. We find these correspondences by directly matching points in space-time… To estimate corresponding points in two sequences, we consider space-time interest points with significant variation of local motion and shape. Such points or Local
Space-Time Features (LSTF) can be detected by maximizing the local variation of the image function over space and time [9]. Given the distinctive spatio-temporal properties of such points, correspondence can be estimated from the similarity of their local spatio-temporal neighborhoods… Figure 3 illustrates LSTF points detected for a sequence containing a jogging person. Close similarity of spatio-temporal neighborhoods of matching periodic points can be confirmed in Figure 3(c). The detector in [9] delivers a rather sparse set of points that is sufficient for the detection of periodic motion described in Section 4. Segmentation of periodic motion in Section 5, however, requires a denser set of points that enable more accurate alignment of periodic views. To detect such points, we relax the assumption of local extrema of the image variation over time and detect Weak Local Space-Time Features (WLSTF) by applying a standard static interest point detector [141 restricted to the regions of non-constant motion [11]. For each detected point we then compute a local spatio-temporal descriptor according to [10]. Examples of WLSTF points detected for pairs of periodic frames are illustrated in Figures 5(a)-(b), and Figure 1.

Leptev [4. Periodic motion detection] 

Abrahams, in the field of and10088500.2Application No.: 17/678,1133 DocketNo.: C1524.70021US01 First Preliminary Amendmentbased on determining that there is a likelihood of motion of the object in the scene, determine a position of the object in the scene at a future time subsequent to a time related to when the first set of images and the second set of images were captured. Abrahams [Abstract] teaches described herein are various technologies that pertain to controlling an AV based upon a neural-network-generated prediction of a trajectory (e.g., one or more future positions) of an object in the driving environment of the AV. With more specificity, described herein are various technologies pertaining to generating predictions of a trajectory of an object by way of a multi-headed recurrent neural network (RNN). The multi-headed RNN is configured to output probability data that indicates a probability of an object moving to a position at a future point in time when the object has each of a plurality of different object characteristics. The multi-headed RNN is further configured to use state information of the multi-headed RNN from prior predictions of a trajectory of an object in connection with generating a future prediction of a trajectory of the object. 

Abrahams [0008] teaches described herein are various technologies that pertain to controlling an AV based upon a neural-network-generated prediction of a trajectory (e.g., one or more future positions) of an object in the driving environment of the AV. With more specificity, described herein are various technologies pertaining to generating predictions of a trajectory of an object by way of a multi-headed recurrent neural network (RNN). The multi-headed RNN is configured to output probability data that indicates a probability of an object moving to a position at a future point in time for each of a plurality of object characteristics.

Abrahams [0011] teaches in a subsequent time step, the multi-headed RNN can generate data indicating a probability that the object will move to a second location based in part upon values computed by the multi-headed RNN at the previous time step. In an example, at the subsequent time step, the output of one of the hidden layers in the shared layers is provided as input to the multi-headed RNN. The multi-headed RNN can therefore be configured to generate a prediction of a future trajectory of an object based upon a history of learned representations of the trajectory of the object at prior times (e.g., prior states of a hidden layer in the shared layers of the multi-headed RNN).

Abrahams [0046] teaches in an example, an output state is generated at a first time by the terminal layer 312 in connection with predicting a position of an object at second time that is subsequent to the first time. The output state generated by the terminal layer 312 at the first time can be provided to the input layer 308 at a third time in connection with predicting a position of the object at a fourth time that is subsequent to the third time.

Abrahams [0047] teaches the output heads 304-306 can be configured such that the output layers 316, 320 output probability data relative to each of a plurality of secondary object characteristics. With reference to the exemplary execution of the multi-headed RNN 124 described above, probability data output by the output head M 306 can be indicative of a first probability of the object moving to a location when the object has the Mth characteristic and a first secondary characteristic. The probability data output by the output head M 306 can be further indicative of a second probability of the object moving to a location when the object has the Mth characteristic and a second secondary characteristic. By way of example, the primary characteristic can be an object type, and the secondary characteristic can be a current state of motion of the object (e.g., moving, stationary, or ambiguous). By way of further illustration, the first probability data referenced above can be indicative of the probability of the object moving to a location if the object is a moving bicycle, and the second probability data can be indicative of the probability of the object moving to the location if the object is a stationary bicycle. In an exemplary embodiment, probability data corresponding to each of a plurality of secondary characteristics of the object are output at respective nodes of the output layer of an output head. Referring again to the examples above, the first probability data can be output by way of a first node of the output layer 320 of the output head M 306. Similarly, the second probability data can be output by way of a second node of the output layer 320 of the output head M 306.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify the access a first set of images and a second set of images of a scene over time by Goevert with Laptev’s teaching of an indication of whether there is a likelihood of motion in the scene along with Abrahams’ teaching of predicting a position of an object in an image data over time. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect motion in using correspondences in image data. In combination, Goevert is not altered in that Goevert continues to identify correspondences in image data. Laptev's teachings perform the same as they do separately of detecting motion in a scene. Abrahams continues to predict a trajectory (e.g., one or more future positions) of an object in an environment.
Therefore one of ordinary skill in the art, such as an individual working in the field of three-dimensional reconstruction could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 21.
Claim 22. (New) Goevert further teaches wherein determining the one or more derived values comprises: determining a first set of derived values based on values of the temporal pixels in the first temporal pixel image; Goevert [Abstract] teaches a parameterized function h(u,v,t) is matched to each of the image areas in a space R(uvgt) defined by pixel position (u, v), image value g and time t. The parameters of the parameterized functions are used to form a similarity measure between the image areas.
Goevert [0042] teaches a parameterized function h(u,v,t) is adapted to each individual interest pixel and the local environment thereof, preferably on the basis of the original image and/or of the difference image. The interest pixels are in this case represented in a four-dimensional space R(uvgt) that is defined by the pixel position u, v, the image value or gray value g, and the time t. The parameterized function h(u,v,t) is designed in the simplest case as a hyperplane. This parameterized function h(u,v,t) is matched to an interest pixel and the environment thereof by using information relating to the image value or gray value distribution and the temporal behavior thereof. The local environment of the interest pixel covers the environment with reference to the pixel position u, v and the environment with reference to the time t.
and determining a second set of derived values based on values of the temporal pixels in the second temporal pixel image. Goevert [Abstract] teaches a parameterized function h(u,v,t) is matched to each of the image areas in a space R(uvgt) defined by pixel position (u, v), image value g and time t. The parameters of the parameterized functions are used to form a similarity measure between the image areas.
Goevert [0042] teaches a parameterized function h(u,v,t) is adapted to each individual interest pixel and the local environment thereof, preferably on the basis of the original image and/or of the difference image. The interest pixels are in this case represented in a four-dimensional space R(uvgt) that is defined by the pixel position u, v, the image value or gray value g, and the time t. The parameterized function h(u,v,t) is designed in the simplest case as a hyperplane. This parameterized function h(u,v,t) is matched to an interest pixel and the environment thereof by using information relating to the image value or gray value distribution and the temporal behavior thereof. The local environment of the interest pixel covers the environment with reference to the pixel position u, v and the environment with reference to the time t. [0045-0050]
Claim 23. (New) Goevert further teaches wherein determining the one or more derived values comprises: determining, for each temporal pixel of a first set of temporal pixels of the first temporal pixel image, first average data indicative of an average of values of the temporal pixel; and determining, for each temporal pixel of the first set of temporal pixels, first deviation data indicative of a deviation of values of the temporal pixel.  Goevert [0049-0050]
Claim 24. (New) Goevert further teaches wherein determining the one or more derived values further comprises: determining, for each temporal pixel of a second set of temporal pixels of the second temporal pixel image, second average data indicative of an average of values of the temporal pixel; and determining, for each temporal pixel of the second set of temporal pixels, second deviation data indicative of a deviation of values of the temporal pixel.  Goevert [0049-0050]
Claim 25. (New) Goevert further teaches wherein calculating the first average data comprises calculating, for each temporal pixel in the first set of temporal pixels: a temporal average of intensity values of the temporal pixel; and a root mean square deviation of the intensity values of the temporal pixel.  Goevert [0050] teaches 2. The amplitude p.sub.1(v,t) of the sigmoid is spatially constant and proportional to the standard deviation .sigma..sub.1(t) of the pixel intensities in the spatial local environment of the interest pixel with p.sub.1(v,t)=k.sigma..sub.1(t), k representing a constant factor pre-scribed by the user. The value of k preferably lies between 0.8 and 3. It is also possible here to use spatial temporal mean values and standard deviations instead of spatial mean values and standard deviations.
Claim 26. (New) Goevert and Laptev further teaches wherein determining the indication comprises: determining a plurality of regions of the first temporal pixel image, the second temporal pixel image, or both; Goevert [0018] teaches the relevant image regions may have a variability in the image values exceeding a threshold sufficient for forming correspondence.
Goevert [0019] teaches the relevant image regions are preferably determined by means of an interest operator.
Goevert [0020] teaches spatial temporal features are applied to determine the relevant image regions.
and determining, for each region of the plurality of regions: an average of the one or more derived values associated with the region; a correspondence indication based on correspondences associated with the region; Goevert [0011] teaches and wherein the calculating unit is configured for reconstructing the scene based on the correspondences between the first and second image areas, wherein the correspondences are identified by matching a parameterized function to each image area in order to obtain a plurality of first and second function parameters representing the first and second image areas, and by comparing respective first and second function parameters
and determining, based on the average and the correspondence indication, a region indication of whether there is a likelihood of motion in the region. Goevert [0049]  teaches 1. The offset p.sub.4(u,v,t) is spatially constant and corresponds to the pixel intensity .sub.uv(t) of the local environment of the interest pixel, averaged over the spatial image coordinates u and v. 
Goevert [0050] teaches 2. The amplitude p.sub.1(v,t) of the sigmoid is spatially constant and proportional to the standard deviation .sigma..sub.1(t) of the pixel intensities in the spatial local environment of the interest pixel with p.sub.1(v,t)=k.sigma..sub.1(t), k representing a constant factor pre-scribed by the user. The value of k preferably lies between 0.8 and 3. It is also possible here to use spatial temporal mean values and standard deviations instead of spatial mean values and standard deviations. 
Goevert [0030] teaches In order to minimize the computational outlay, it is envisaged that differential images are formed in order to ascertain the relevant image regions, specifically between images of the image sequences and of previously recorded reference images of the scene. Thus, instead of the current image, it is the absolute difference between the current image and a reference image of the scene that is used. In particular, this method variant is used when the image sequences are recorded by means of stationary cameras, i.e. cameras that do not move over time. A possible criterion for the interest operator is in this case a rise from 0 to 1 or a drop from 1 to 0 in a difference image binarized by means of a fixed threshold value.
Goevert [0040] teaches In a step 4, relevant image regions are determined by means of an interest operator. For this purpose, the difference images are binarized, pixels of image regions with image values below a defined threshold value being given the value 0, and image regions above the threshold value being given the value 1. The image regions with pixel values 1 are denoted below as relevant image regions.
Leptev [3. Space-time image features], [4. Periodic motion detection]  and Figures 3 and 4
Claim 27. (New) Goevert and Leptev further teaches wherein determining the region indication comprises: determining the average meets a first metric; determining the correspondence indication meets a second metric; and generating the region indication to indicate a likelihood of motion in the region. Goevert [0030] teaches In order to minimize the computational outlay, it is envisaged that differential images are formed in order to ascertain the relevant image regions, specifically between images of the image sequences and of previously recorded reference images of the scene. Thus, instead of the current image, it is the absolute difference between the current image and a reference image of the scene that is used. In particular, this method variant is used when the image sequences are recorded by means of stationary cameras, i.e. cameras that do not move over time. A possible criterion for the interest operator is in this case a rise from 0 to 1 or a drop from 1 to 0 in a difference image binarized by means of a fixed threshold value.
Goevert [0040] teaches in a step 4, relevant image regions are determined by means of an interest operator. For this purpose, the difference images are binarized, pixels of image regions with image values below a defined threshold value being given the value 0, and image regions above the threshold value being given the value 1. The image regions with pixel values 1 are denoted below as relevant image regions.
Leptev [3. Space-time image features], [4. Periodic motion detection] and Figures 3 and 4
 
Claim 28. (New) Laptev further teaches further comprising determining, based on a set of region indications associated with each region of the plurality of regions, an indication to indicate a likelihood of motion in the scene. Leptev [3. Space-time image features], [4. Periodic motion detection] and Figures 3 and 4
Claim 29.  (New) Goevert further teaches wherein: each image in the first set of images and the second set of images captures an associated portion of a light pattern projected onto the scene; Goevert [0013] teaches image sequences are recorded in order to implement the method, with an image sequence consisting of a succession of individual images of the scene, which images are recorded from an observation perspective and preferably have an equidistant temporal spacing. The image sequences are recorded from different observation perspectives, preferably from different observation directions and/or observation distances and/or using various optical imaging devices. Examiner interprets light pattern projected to be various optical imaging devices. 
each image in the first set of images is of a first perspective of the scene; Goevert [0002] teaches the invention relates to a method and a device for three-dimensional reconstruction of a scene, and more particularly to a method and a device for determining spatial correspondences between image areas in a number of images forming at least two image sequences of a scene that are recorded from different observation perspectives.
Goevert [0003] teaches passive methods for three-dimensional scene reconstruction by means of image data are generally based on the determination of spatial correspondences between a number of images of the scene recorded from various directions and distances.
Goevert [0010] teaches there is provided a method comprising the steps of providing at least one camera for recording a plurality of images of the scene including the object, recording a first sequence of first images of the scene from a first perspective relative to the scene, and recording a second sequence of second images of the scene from a second perspective relative to the scene, the first and second perspectives being different from one another, determining a plurality of first image areas within the first images and determining a plurality of second image areas within the second images
and each image in the second set of images is of a second perspective of the scene. Goevert [0010] teaches there is provided a method comprising the steps of providing at least one camera for recording a plurality of images of the scene including the object, recording a first sequence of first images of the scene from a first perspective relative to the scene, and recording a second sequence of second images of the scene from a second perspective relative to the scene, the first and second perspectives being different from one another, determining a plurality of first image areas within the first images and determining a plurality of second image areas within the second images
Goevert [0013] teaches image sequences are recorded in order to implement the method, with an image sequence consisting of a succession of individual images of the scene, which images are recorded from an observation perspective and preferably have an equidistant temporal spacing. The image sequences are recorded from different observation perspectives, preferably from different observation directions and/or observation distances and/or using various optical imaging devices.
Claim 30. (New) Goevert further teaches wherein: each image in the first set of images is captured by a camera; Goevert [0010] teaches there is provided a method comprising the steps of providing at least one camera for recording a plurality of images of the scene including the object
and each image in the second set of images comprises a portion of a pattern sequence projected onto the scene by a projector.  Goevert [0013] teaches image sequences are recorded in order to implement the method, with an image sequence consisting of a succession of individual images of the scene, which images are recorded from an observation perspective and preferably have an equidistant temporal spacing. The image sequences are recorded from different observation perspectives, preferably from different observation directions and/or observation distances and/or using various optical imaging devices. Examiner interprets pattern sequence projected to be various optical imaging devices. 
Goevert [0032] teaches new device comprises a camera system and at least one evaluation unit that is connected to the camera system. It is preferable that the camera system is designed as a stereo camera system that comprises two cameras.
Goevert [0032] teaches the camera system may generally be designed as a calibrated multicamera system, i.e. it has two or more cameras. In particular, the cameras may have an overlapping observation area. It is preferred for the camera system to be calibrated, while it is also possible as an alternative to provide automatic calibration. 
Claim 31. It differs from claim 21 in that it is a computerized method performed by the system of claim 21. Therefore claim 31 has been analyzed and reviewed in the same way as claim 21. See the above analysis. 
Claim 32. It differs from claim 22 in that it is a computerized method performed by the system of claim 22. Therefore claim 32 has been analyzed and reviewed in the same way as claim 22. See the above analysis. 
Claim 33. It differs from claim 23 in that it is a computerized method performed by the system of claim 23. Therefore claim 33 has been analyzed and reviewed in the same way as claim 23. See the above analysis. 
Claim 34. It differs from claim 24 in that it is a computerized method performed by the system of claim 24. Therefore claim 34 has been analyzed and reviewed in the same way as claim 24. See the above analysis. 
Claim 35. It differs from claim 25 in that it is a computerized method performed by the system of claim 25. Therefore claim 35 has been analyzed and reviewed in the same way as claim 25. See the above analysis. 
Claim 36. It differs from claim 26 in that it is a computerized method performed by the system of claim 26. Therefore claim 36 has been analyzed and reviewed in the same way as claim 26. See the above analysis. 
Claim 37. It differs from claim 27 in that it is a computerized method performed by the system of claim 27. Therefore claim 37 has been analyzed and reviewed in the same way as claim 27. See the above analysis. 
Claim 37. It differs from claim 28 in that it is a computerized method performed by the system of claim 28. Therefore claim 38 has been analyzed and reviewed in the same way as claim 28. See the above analysis. 
Claim 39. It differs from claim 29 in that it is a computerized method performed by the system of claim 29. Therefore claim 39 has been analyzed and reviewed in the same way as claim 29. See the above analysis. 
Claim 40. If differs from claim 21 in that it is at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform the acts of the system of claim 21. Therefore claim 40 has been analyzed and reviewed in the same way as claim 21. See the above analysis. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 and similarly recited claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11288819 B2 in view of US 2020/0172098 A1 to Abrahams. Although the claims at issue are not identical, they are not patentably distinct from each other because the Abrahams is in the field of trajectory predictions of an object in image data. The combination provides an improvement over conventional neural-network-based trajectory prediction (Abrahams [0012]).
17/678113
US 11288819 B2
Claim 1. A system for detecting movement of an object in a scene, the system comprising a processor in communication with memory, the processor being configured to execute instructions stored in memory that cause the processor to: access a first set of images and a second set of images of a scene over time;
A system for detecting movement in a scene, the system comprising a processor in communication with memory, the processor being configured to execute instructions stored in memory that cause the processor to: access a first set of images and a second set of images of a scene over time, wherein:
generate, based on the first set of images, a first temporal pixel image comprising a first set of temporal pixels, wherein each temporal pixel in the first set of temporal pixels comprises a set of pixel values at an associated position from each image of the first set of images;
generate, based on the first set of images, a first temporal pixel image comprising a first set of temporal pixels, wherein each temporal pixel in the first set of temporal pixels comprises a set of pixel values at an associated position from each image of the first set of images capturing an associated portion of the pattern sequence projected on the scene over time;
generate, based on the second set of images, a second temporal pixel image comprising a second set of temporal pixels, wherein each temporal pixel in the second set of temporal pixels comprises a set of pixel values at an associated position from each image of the second set of images;
generate, based on the second set of images, a second temporal pixel image comprising a second set of temporal pixels, wherein each temporal pixel in the second set of temporal pixels comprises a set of pixel values at an associated position from each image of the second set of images capturing an associated portion of the pattern sequence projected on the scene over time;
determine one or more derived values based on values of the temporal pixels in the first temporal pixel image, the second temporal pixel image, or both;
determine one or more derived values based on values of the temporal pixels in the first temporal pixel image, the second temporal pixel image, or both; 
determine, based on the first temporal pixel image and the second temporal pixel image, correspondence data indicative of a set of correspondences between image points of the first set of images and image points of the second set of images;
determine, based on the first temporal pixel image and the second temporal pixel image, correspondence data indicative of a set of correspondences between image points of the first set of images and image points of the second set of images;
determine, based on the one or more derived values and the correspondence data, an indication of whether there is a likelihood of motion of an object in the scene;
and determine, based on the one or more derived values and the correspondence data, an indication of whether there is a likelihood of motion in the scene.
and10088500.2Application No.: 17/678,1133 DocketNo.: C1524.70021US01 First Preliminary Amendmentbased on determining that there is a likelihood of motion of the object in the scene, determine a position of the object in the scene at a future time subsequent to a time related to when the first set of images and the second set of images were captured.
Abrahams [Abstract], [0008], [0011] and [0046-0047]

Likewise claims 22-30 and 31-39 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 11288819 B2
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0043706 A1 to Van Beek et al.,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661